ATTORNEY GRIEVANCE IN THE
COMMISSION COURT OF APPEALS

OF MARYLAND

Petitioner,
Misc. Docket AG No. 4

Vt
Sept. Term 2014

SANDY YEH CHANG

Respondent.

u

ORDER

 

Upon consideration of the Joint Petition for Discipline by Consent ﬁled herein
pursuant to Maryland Rule 16-722, in which Respondent admits she committed professional

misconduct in violation of Rules 5.3 and 1.1 of the Maryland Lawyers’ Rules of Professional

Conduct, it is this Zgh day Of November  2014,

. k=—l\fi

ORDERED, that Respondent, Sandy Yeh Chang be and she is hereby suspended ﬁ'om
the practice of law in the State of Maryland for two (2) years nunc pro tune to January 23,
2014; and it is further

ORDERED, the Clerk of this Court shall remove the name of Sandy Yeh Chang from
the register of attorneys in the Court and certify that fact to the Trustees of the Client

Protection Fund of the Bar of Maryland and all clerks of all judicial tribunals in this State in

accordance with Maryland Rule 16-772(d).

 (waﬂﬂlsﬂﬁatbera
'Chief Judge

 

 

“hi-Iv wmq.-\.w.......... ,1 .M.